Citation Nr: 0323841	
Decision Date: 09/13/03    Archive Date: 09/23/03

DOCKET NO.  98-19 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to February 25, 1998, 
for the grant of service connection for tinnitus with vertigo 
secondary to ear surgery, assessed as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Charles O. Barto, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from September 1985 
to September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma, which established a 30 percent evaluation 
with an effective date of February 25, 1998 for the 
disability at issue.

In an order issued in June 2003, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision to the extent that it failed to discuss 38 C.F.R. 
§§ 3.156(c), 3.400 in its discussion of the assignment of the 
appellant's effective date.  In addition, the Court indicated 
that although the Board discussed the additional service 
medical records received, it repeated an error made by the RO 
in identifying the date of the period of dizziness in 
service.  Therefore, the Court held that the decision on 
appeal did not contain adequate reasons or bases and a remand 
was required.


FINDINGS OF FACT

1.  In March 1998, the RO received the veteran's request that 
his claim for service connection for vertigo secondary to ear 
surgery be reopened.

2.  In June 1998, the RO granted service connection for 
vertigo secondary to ear surgery and assigned a 30 percent 
evaluation effective February 25, 1998.

3.  When the veteran filed his initial claim for service 
connection for benign paroxysmal positioning vertigo as 
secondary to the service-connected ear disabilities, certain 
service medical records were not available at the time of the 
RO decision which showed that the veteran reported dizziness 
two to three weeks after his 1988 surgery in service.


CONCLUSION OF LAW

The requirements for an effective date of May 19, 1995, for 
the grant of service connection for vertigo secondary to ear 
surgery have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.156(c), 3.157, 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed his original claim for service connection 
for benign paroxysmal positioning vertigo on the right 
secondary to ear surgery in May 1995.  His claim was denied 
by a June 1995 rating decision.  He was notified of the 
decision and his appellate rights by RO letter dated in June 
1995.  In a VA Form 21-4138 (Statement in Support of Claim), 
which was received by the RO in June 1996, the veteran 
claimed that a certain piece of evidence was not considered 
in his June 1995 rating decision.  The RO considered this as 
a request to reopen his claim and by letter dated July 1996 
found that no new and material evidence was submitted to 
reopen the veteran's claim for entitlement to service 
connection for benign paroxysmal positioning vertigo.  In 
June 1997, the veteran filed a notice of disagreement (NOD) 
arguing that his vertigo was causally related to his service 
connected tinnitus disability.  In June 1998, following the 
receipt of additional medical evidence which showed that the 
veteran's vertigo symptoms had increased in severity and that 
they were consistent with his history of ear surgery, the RO 
granted service connection for vertigo.  A corresponding 
evaluation of 30 percent was assigned effective February 25, 
1998.  

In July 1998, the veteran filed an NOD in which he disagreed 
with the effective date of the 30 percent evaluation.  The 
veteran argued that the effective date of his award should be 
May 17, 1995, the date he filed an original claim for benign 
paroxysmal positioning vertigo.  

Service medical records received in June 1998 which were not 
considered in the June 1995 rating decision consisted of a 
June 1989 medical record indicating that the veteran had a 
right stapedectomy in April 1988 and experienced dizziness 
for two to three weeks after the surgery.  It was noted that 
the veteran did not have dizziness at the time of the 
clinical visit.  In a June 1995 VA examination report, the 
veteran was diagnosed with otosclerosis, post-operative right 
stapedectomy 1987 and 1989 and post-operative left 
stapedectomy in 1995 and tinnitus constantly bilateral 
secondary to otosclerosis.  He was also diagnosed with benign 
paroxysmal positional vertigo, which the examiner stated was 
not related to the veteran's tinnitus or otosclerosis.  A 
February 1998 treatment record indicated that the veteran 
presented with subjective complaints of vertigo with no clear 
etiology.  This report showed that the veteran's vertigo 
symptomatology had increased and that his symptoms were 
potentially related to surgery performed on his ear in 
service.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release. Otherwise, when disability 
compensation is granted when new and material evidence is 
received after a final disallowance, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (a), (b) (1), 
(i); 38 C.F.R. § 3.400 (q) (1) (ii), (r).

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 400(b)(2)(i) (emphasis 
added).  When there is a final denial of a claim, and new and 
material evidence is received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) and (r) (emphasis added).

Further, 38 C.F.R. § 3.400(q)(2) provides that where new and 
material evidence consists of service department records 
(since it is considered these records were lost or misplaced) 
the effective date will be assigned to agree with the 
evaluation or date of receipt of the claim on which the prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within one year after separation from 
service. On claims for direct service connection the 
effective date is the day following separation from active 
service or date entitlement arose if claim is received within 
1 year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2) (2002).

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
Because the claim is being granted, the notification and duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000 have been fully satisfied.

The Board finds it reasonable to conclude that the veteran 
suffered from vertigo after his April 1988 stapedectomy and 
these records were not available at the time of the June 1995 
RO decision.  Therefore, under 38 C.F.R. §§ 3.156(c), 
3.400(q)(2), the effective date should be May 19, 1995, the 
date of receipt of the veteran's original claim.


ORDER

Entitlement to an effective date of May 19, 1995, for the 
grant of service connection for vertigo secondary to ear 
surgery is granted.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

